EDWARDS, J.,
dissents.
|,1 dissent in part from the majority opinion in this case. I disagree that the letter faxed from Perque Carpet & Drapery, LTD, which indicates monthly payments of $1,138.20 in the body of the letter and $1,200.00 in a handwritten notation below the text, is clear and unambiguous as a matter of law. Accordingly, I further disagree that the trial court erred in admitting parol evidence to clarify the agreement. Finally, I find the trial court made findings of fact based on properly admitted parol evidence which I cannot find are abuses of the trial court’s vast discretion.
I would affirm the judgment as rendered and amended by the trial court.